915 F.2d 1573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TOWER PLACE LIMITED PARTNERSHIP, Plaintiff-Appellee,v.SHELL PENSION TRUST, Defendant-Appellant.
No. 90-3172.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1990.

1
Before BOYCE F. MARTIN Jr., and ALAN E. NORRIS, Circuit Judges, WISEMAN, Chief District Judge.*

ORDER DISMISSING APPEAL

2
A panel of this court having reviewed the record and concluded that the Order appealed from is not a final decision of the district court, this appeal is dismissed.



*
 The Honorable Thomas A. Wiseman, United States District Judge for the Middle District of Tennessee, sitting by designation